DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, claims 1-14, and Species A (rasp 100, shown in FIG. 1), D (guide comprising shaft 500, shown in FIGs. 5-7), and F (adjuster 900 including buffer, shown in FIGs. 9A-9B), in the reply filed on 13 June 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Claims 6-7 and 11-13 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 6-7 are directed to nonelected Species C, claim 11 is directed to nonelected Species E, claim 12 is directed to nonelected Species G, and claim 13 is directed to nonelected Species H), there being no allowable generic or linking claim. 
Of particular note, claims 6-7 are directed to the rasp 300 of nonelected Species C shown in FIGs. 3-4, because only the rasp 300 is shown and disclosed to include threads 323 that engage a sleeve 400 (see originally filed specification, ¶29 / ll. 2-4). The elected rasp 100 of Species A, shown in FIG. 1, is not shown or disclosed as further comprising a sleeve. In description of the sleeve 400 with relation to nonelected Species C, there is no description of an alternate form of engagement between the sleeve 400 and the rasp 300 other than the internal threads of sleeve 400 with the threads 323, so the absence of threads on rasp 100 indicates that it cannot be used with sleeve 400. In describing embodiments other than the system shown in FIG. 3 comprising a rasp and a sleeve, the disclosure states “it is envisioned that other embodiments of a tulip rasp system may exclude sleeve 400” (¶28 / ll. 3-4), and even that rasp 300 may be used without sleeve 400 (¶33 / ll. 6). 
As to claim 11, the claimed “a rasp guide having a rasp thread” does not read on elected Species D as argued by Applicant, since Species D is referred to as a shaft 500 (FIGs. 5-7) and not a rasp guide, and does not have any thread that could be interpreted as a rasp thread (section 530 is described as circumferential indentations or longitudinal ribs, ¶33 / ll. 21-23). Nonelected Species E is a rasp guide 700 (FIG. 8) having a rasp thread 730 (¶37 / ll. 1-2). 
As to claim 12, the claimed adjuster having a plurality of protrusions on the at least one extension does not read on elected Species F since the extension extending from a distal end of the shaft of the adjuster does not have a plurality of protrusions extending therefrom, but rather reads on nonelected Species G (FIGs. 10 and 12) which discloses a plurality of protrusions 1010 on the extension (¶41 / ll. 3-4). 
As to claim 13, the claimed distal end of the extension of the adjuster having a first surface and a second surface, the first surface at a location proximal to the second surface, does not read on elected Species F since the distal end of the extension does not have spaced surfaces, but rather reads on nonelected Species H (FIG. 11) which discloses a first surface 1110 and a spaced second surface 1111 on a distal end of the extension (¶42 / ll. 3-4). 
Election was made without traverse (as treated above) in the reply filed on 13 June 2022.





Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claims 1-5, 8-10, and 14 are given a priority date of 28 June 2019 based on priority to provisional application 62/868,122. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2016/0262809 to May et al. (hereinafter, “May”). 
As to claim 1, May discloses a tulip rasp (interpreted as language of intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; May’s device is fully capable of being a rasp for cutting around a tulip head, due to the device’s cylindrical perimeter at head 76 and open interior – the tulip head would be sized appropriately to be accepted therein so that May’s device could cut around it similarly to how May’s device cuts around a fastener head, ¶43; May’s device is also a rasp, which is commonly understood to be a tool with a roughened surface) comprising a body (60) (¶42), shown in FIGs. 1, 4A, and 6; a handle (72) adjacent a proximal end of the body (¶43), shown in FIG. 4A; a head (76) adjacent a distal end of the body, shown in FIG. 4A, the head having at least one extension (each tooth 80 is an extension away from a rest of the head 76), each of which has a cutting edge (edges of distally facing surfaces of each extension – since the extensions bore into tissue at their leading distally facing surfaces, their edges are cutting edges in order to cut through the tissue; in addition, each edge forming a distal point of each extension is shown as formed by an acute angle and is therefore fully capable of being a cutting edge); and a receiving space (interior of 76) defined by the at least one extension (since the extensions extend distally from a rest of the head and therefore create part of a wall of the head, the interior receiving space is also defined at least partially by the extensions, i.e. it includes the space just inside or between opposite extensions), shown in FIG. 2. 
As to claim 2, May discloses the tulip rasp of claim 1, further comprising a shaft (30) received within the body (60) and the receiving space (interior of 76) (¶39, 42), shown in FIGs. 3 and 6. 
As to claim 4, May discloses the tulip rasp of claim 2, wherein the shaft (30) includes a plurality of legs (50) (¶39-41), shown in FIG. 6. 
As to claim 8, May discloses the tulip rasp of claim 4, wherein in a first position (open position), there is a first distance between the plurality of legs (as the collet 42 on the end of the shaft 30 translates over head 84 of fastener 82, the legs 50 of the collet spread apart from the biased closed position), and, in a second position (closed position), there is a second distance between the plurality of legs (legs return to the biased closed position where they are closer to each other after snapping over the fastener head to retain the fastener head), the first distance being greater than the second distance (¶41, 51). 
As to claim 9, May discloses the tulip rasp of claim 1, further comprising an adjuster (14, interpreted as being able to adjust a position of the fastener relative to a rest of the device and the device relative to the fastener) having a shaft defining a longitudinal axis (¶37), shown in FIG. 4, and at least one extension (each point of the hexagonal driving shape) extending from a distal end (central cylindrical portion of 20) of the shaft of the adjuster at an angle transverse from the longitudinal axis (each extension or point of the hexagonal driving shape extends radially outward from a rest of the central cylindrical portion of 20 at an angle transverse from the longitudinal axis) (¶38), shown in FIG. 6. 
As to claim 14, May discloses the tulip rasp of claim 1, wherein the head comprises a plurality of extensions (plurality of teeth 80) (¶43), shown in FIG. 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of U.S. Patent No. US 6,197,033 to Haid, Jr. et al. (hereinafter, “Haid”). 
As to claim 3, although May appears to disclose wherein the body (60) further comprises a viewing space (three elongate apertures/markings extending along 60) running along a portion of a length of the body, assuming arguendo, since these features are not numbered or described, May is silent as to wherein the body further comprises a viewing space running along a portion of a length of the body. 
Haid teaches a body (52) comprising a viewing space (54, 56) running along a portion of a length of the body, to provide access through the body for external visualization of instruments disposed within the body (col. 3 / ll. 1-13), shown in FIGs. 1-2, in the same field of endeavor of spinal surgical instrumentation. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide viewing spaces running along a portion of a length of May’s body (May, 60), to provide access through the body for external visualization of instruments disposed within the body, for example the shaft (May, 30) disposed within the body, to keep track of how far the shaft has been inserted, and to allow for easier sterilization of the body. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of U.S. Patent No. US 7,018,418 to Amrich et al. (hereinafter, “Amrich”). 
As to claim 5, May is silent as to wherein the head further comprises a first abrasive texture on an exterior surface on each of the at least one extension of the head. 
Amrich teaches a surface texture that may be applied to cutting surfaces of medical tools such as rasps and orthopedic cutters, in the same field of endeavor of medical cutting tools, to increase friction (col. 8 / ll. 5-16), a surface texture (130) shown for example in FIG. 13. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a surface texture to May’s head, including the cutting surfaces which comprise the extensions (May, 80), since as taught by Amrich, applying a surface texture to cutting surfaces of medical tools increases friction, which would allow May’s rasp to create the bore into tissue more quickly. Providing the surface texture on the distally facing surfaces of each extension (May, 80), i.e. the distally facing angled surfaces that create each saw toothed shape, would provide additional rasping ability to the toothed end of May’s device. The extensions would provide macro rasping while the surface texture on the extensions would increase friction to improve the grip that the toothed end of May’s device has on the tissue, thereby increasing rasping efficiency by reducing slippage. The distally facing surfaces on each extension are exterior surfaces since they contact tissue exterior to the device and are not on an interior of the device. As shown in Amrich, the texture created into the surface, comprising protrusions and valleys, is abrasive, which term is commonly understood to mean rough; the surface with the texture is at least more abrasive than a surface without such texture. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of U.S. Patent No. US 9,999,451 to Biedermann et al. (hereinafter, “Biedermann”). 
As to claim 10, May is silent as to wherein an end of the plurality of legs is bulbous in shape. 
Biedermann teaches a shaft (20) including a plurality of legs (23a-23c) that are resiliently deflectable to receive a fastener head (41) therein, shown in FIGs. 3-7B, in the same field of endeavor of attachments to bone anchors, wherein an end of the plurality of legs is bulbous in shape (col. 5 / ll. 45-53), shown in FIG. 6, to mimic and complement the spherical shape of the fastener head for more secure fixation. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the end of the legs (May, 50) of May’s shaft (May, 30) with a bulbous shape, as taught by Biedermann, to mimic and complement the spherical shape of the fastener head (May, 84) for more secure fixation and to more securely snap fit around the fastener head to prevent unintentional and undesirable disconnection. The shaft including the bulbous leg end (May, 50, as modified in view of Biedermann), and the head (May, 76) of the body which is disposed over the legs (May, FIG. 9) would be sized complementarily with respect to each other so that the head of the body would be able to receive the bulbous legs and contact their largest diameter in the closed position where the legs are spaced a second smaller distance apart after snapping over the fastener head, to maintain the legs in a locked position about the fastener head, as required by May (¶44) and contemplated by a locking ring in Biedermann (col. 4 / ll. 54-55). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 9,801,667 to Hawkes et al. discloses a shaft 40 including a plurality of legs with bulbous ends (col. 8 / ll. 4-13), shown in FIG. 11 and 18, for engaging a fastener head. 
U.S. Patent No. US 9,895,169 to Faulhaber discloses a rasp comprising a body 224, a proximal handle 222, a distal head 226, the head having extensions 2262 with cutting edges, and a receiving space 2264 therein (col. 8 / ll. 4-12), shown in FIGs. 7A-7C. 
U.S. Patent Application Publication No. US 2005/0090829 to Martz et al. discloses a rasp comprising a body 52, a proximal handle 54, a distal head 366, the head having extensions 368 with distal cutting edges 369, and a receiving space therein (¶305), shown in FIGs. 76a-76c, with an abrasive texture 372 on an exterior surface of the extensions (¶306). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775